DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
Claims 1, 13 and 17 have been amended, no claims were canceled and new claims 21-23 were added. Therefore, claims 1-4 and 6-23 are currently pending for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claim 1-4 and 6-23 are rejected under 35 U.S.C. 103 as being unpatentable over Weekes et al. (Weeks; US 2014/0136242) in view of Lemelson et al. (Lemelson; US 2003/0234725) and further in view of Naidoo et al. (Naidoo; US 2014/0232861).
For claim 1, Weeks discloses a system comprising:
a plurality of devices located at a premises [E.g. Fig. 1: elements 54, 56, 58 and 60], wherein the plurality of devices are associated with a premises management system [Fig. 1]; and

receive from the at least one device of the plurality of devices data indicative of behavioral data of the premises [E.g. 0010: data is indicative of behaviors and/or conditions that are known to raise or lower the risk of a recognizable loss under the individual's insurance policy. For example, if it is known that certain usage patterns relating to home security systems (e.g., arming a system with at least a threshold frequency, arming a system at particular times of day, etc.) statistically correlate to a lower risk of in-home losses, then data generated by a home security device in the policy holder's home may be analyzed to determine whether any of those usage patterns exist. If the in-home data is determined to correspond to a behavior or condition known to lower the risk of loss, the policy holder's insurance premium may be lowered accordingly; 0019, 0026-0030, 0036];
determine, based at least on part on the behavioral data of the premises, an adjustment to a risk score associated with the premises [E.g. 0010: if it is known that certain usage patterns relating to home security systems (e.g., arming a system with at least a threshold frequency, arming a system at particular times of day, etc.) statistically correlate to a lower risk of in-home losses, then data generated by a home security device in the policy holder's home may be analyzed to determine whether any of those usage patterns exist. If the in-home data is determined to correspond to a behavior or condition known to lower the risk of loss, the policy holder's insurance premium may be lowered accordingly; 0019: insurance rating server 70 may be configured to analyze the in-home data stored in memory 72 using one or more of these correlation models in order to determine a risk rating, or a parameter corresponding to a risk rating (e.g., a change in an insurance premium). As an example in which a relatively simple E.g. 0030-0033, 0043, 0050, 0063; a higher risk score is indicative of a loss “risk” that could potentially happen in the future, E.g. a  garage door that is more frequently left open correspond to a higher risk of a loss that can happen in the future]; and output information associated with the risk score [E.g. 0010, 0019, 0026-0033, 0018, 0036].
Weeks fails to expressly disclose that the data received is indicative of a change of temperature associated with the premises and determining based at lease on part on the change in temperature satisfying a threshold an adjustment to a risk score associated with the premises.
However, as shown by Lemelson, it was well known in the art of preemies monitoring to receive data that is indicative of a change of temperature associated with a premises and determining based at lease on part on the change in temperature satisfying a threshold an E.g. 0121-0122, 0089, 0097-0098, 0019, abstract].
It would have been obvious to one of ordinary skill in the art of sending information before the effective filling date of the claimed invention to modify Weekes with the teaching of Lemelson in order to enable the system to also monitor any abnormality associated with the temperature of the premises so that an alert can be provided timely when needed to interested parties and thereby improve the overall safety of the users of the premises.
Weekes in view of Lemelson fails to expressly disclose send, to another device located external to the premises, information associated with the risk score.
However, as shown by Naidoo, it was well known in the art of sending information to include sending, to another device located external to a premises, information associated with a risk at the premises [E.g. 0047, Fig. 2; information associated with premises risk is sent to monitoring client 133 which is external to the premises].
It would have been obvious to one of ordinary skill in the art of sending information before the effective filling date of the claimed invention to modify Weekes in view of Lemelson with the teaching of Naidoo in order to enable the system to transmit information regarding the risk associated with the premises to a remote client device and thereby increase the overall convenience of the remote user by enabling the remote user to receive and view data regarding the premises remotely and thereby the remote user can be always updated on the premises situation and perform any necessary action if needed timely.
For claim 2, Weekes discloses wherein the risk score is further associated with at least one of the premises management devices [E.g. 0010: The in-home data may be based on information generated by any of various devices found in home-centered systems, such as home 
For claim 3, Weekes discloses wherein the computing device is located external to the premises [E.g. 0011: The insurance rating system 10 also includes an insurer's computer system 30, generally remote from the residence 20, which receives information from one or more devices in the policy holder's residence 20 via a network 40; Fig. 1].
For claim 4, Weekes discloses wherein the risk score indicates a probability of damage to the premises [E.g. 0057: one or more in-home data patterns corresponding to an increased or decreased probability of a loss recognizable under an insurance policy (block 430). The in-home data patterns may represent patterns of device usage, and/or patterns of sensed/monitored conditions, that can be matched to loss probabilities, and incorporated in a correlation model. For example, the method 400 may determine ranges of device output values that correspond to loss 
For claim 6, Weekes discloses the computing device is configured to cause output of the information associated with the risk score by providing, to one or more service providers interested in assessing risk of damage to the premises [E.g. 0010, 0012, 0019, 0026-0030, 0036].
Weeks in view of Lemelson fails to expressly disclose that this information is transmitted to the another device interested in viewing risk associated with the premises.
However, as shown by Naidoo, it was well known in the art of sending information to include sending information to another device interested in viewing risk associated with the premises [E.g. 0047, 0032, 0048-0055].
It would have been obvious to one of ordinary skill in the art of sending information before the effective filling date of the claimed invention to modify Weekes in view of Lemelson with the teaching of Naidoo in order to enable the system to transmit information regarding the risk associated with the premises to a remote client device and thereby increase the overall convenience of the remote user by enabling the remote user to receive and view data regarding the premises remotely and thereby the remote user can be always updated on the premises situation and perform any necessary action if needed timely.
For claim 7, Weekes discloses wherein the information associated with the risk score comprises an indication of the risk score [E.g. 0010: if it is known that certain usage patterns relating to home security systems (e.g., arming a system with at least a threshold frequency, arming a system at particular times of day, etc.) statistically correlate to a lower risk of in-home losses, then data generated by a home security device in the policy holder's home 
For claim 8, Weekes discloses wherein the risk score is further based on behavioral data comprising information associated with one or more of an occupancy of the premises [E.g. 0010: The in-home data may be based on information generated by any of various devices found in home-centered systems, such as home automation and monitoring systems, and may be indicative of behaviors and/or conditions within the residence. For example, motion sensor, 
For claim 9, Weekes discloses wherein the information associated with the risk score comprises an indication of an operational state of at least one other device of the plurality of devices [E.g. 0018-0019, 0024, 0036].
For claim 10, Weekes discloses wherein the operational state comprises at least one of an active state [E.g. 0018-0019, 0024, 0036], inactive state [E.g. 0018-0019, 0024, 0036], alarm state, or non-alarm state of the at least one other device.
For claim 11, Weekes discloses wherein the computing device to send an indication of the risk score to another device configured to price at least one service based on the risk score [E.g. 0028: Based on the determined insurance rating, the insurance rating server 130 generates an indication 160 of a premium adjustment (e.g., a premium discount in response to determining 
Weeks fails to expressly disclose that this information is transmitted to the another device located external to the premises.
However, as shown by Naidoo, it was well known in the art of sending information to include sending, to another device located external to a premises, information associated with a risk at the premises [E.g. 0047, 0032, 0048-0055].
It would have been obvious to one of ordinary skill in the art of sending information before the effective filling date of the claimed invention to modify Weekes with the teaching of Naidoo in order to enable the system to transmit information regarding the risk associated with the premises to a remote client device and thereby increase the overall convenience of the remote user by enabling the remote user to receive and view data regarding the premises remotely and thereby the remote user can be always updated on the premises situation and perform any necessary action if needed timely.
For claim 12, Weekes discloses wherein the at least one service comprises at least one of an insurance service [E.g. 0010: the in-home data is analyzed to determine whether the in-home data is indicative of behaviors and/or conditions that are known to raise or lower the risk of a 
For claim 13, is interpreted and rejected as discussed with respect to claim 1.
For claim 14, Weekes discloses wherein the instructions, when executed, further cause the apparatus to determine, based on the risk score, a product to market [E.g. 0045: the method 200 determines (block 220) and provides an indication of (block 230) an incentive, other than a premium adjustment, for practicing low-loss behaviors. For example, the method 200 may determine whether to reward the individual with a home automation or security product, and/or which type of product to offer, and provide an indication of any such product.]
For claim 15, is interpreted and rejected as discussed with respect to claim 3.
For claim 16, Weekes discloses wherein the risk score indicates a probability of a security event or safety threat at the premises [E.g. 0010, 0019, 0057-0059, 0063, 0026-0030, 0036].
For claim 17, is interpreted and rejected as discussed with respect to claim 1.
For claim 18, is interpreted and rejected as discussed with respect to claim 3.
For claim 19, Weekes discloses wherein information comprises one or more of an advertisement [E.g. 0028: the insurance rating server 130 generates an indication of an 
Weeks fails to expressly disclose that the another device located external to the premises is configured to output, based on the information associated with the risk score, one or more information related to the risk associated with the premises.
However, as shown by Naidoo, it was well known in the art of sending information that the another device located external to the premises is configured to output, based on the information associated with the risk score, one or more information related to the risk associated with the premises [E.g. 0047, 0032, 0048-0055].
It would have been obvious to one of ordinary skill in the art of sending information before the effective filling date of the claimed invention to modify Weekes with the teaching of Naidoo in order to enable the system to transmit information regarding the risk associated with the premises to a remote client device and thereby increase the overall convenience of the remote user by enabling the remote user to receive and view data regarding the premises remotely and thereby the remote user can be always updated on the premises situation and perform any necessary action if needed timely.
For claim 20, is interpreted and rejected as discussed with respect to claim 4.
E.g. 0049: The insurer's computer system 320 includes an insurance rating server 340 configured to receive in-home data from these devices via the network 330. To couple the various data-producing devices in the residences 310A-310C to the network 330, each of the residences 310A-310C may include one or more gateways similar to the gateway 60 of FIG. 1, 0050: The insurance rating server 340 collects the in-home data from the residences 310A-310C over time and stores the collected data in a memory 342. The insurance rating server 340 also has access to claims data of the policy holders associated with the residences 310A-310C, which is stored in a memory 344. The claims data indicates actual instances of past losses under the various insurance policies of the policy holders, along with associated information such as the date of the loss, the type of loss, any monies paid to the policy holders due to the loss, etc. The insurance rating server 340 may retrieve the claims data from the memory 344 and the collected in-home data from the memory 
For claim 22, is interpreted and rejected as discussed with respect to claim 21.
For claim 23, is interpreted and rejected as discussed with respect to claim 21.

Response to Remarks
4.	The Applicant's remarks regarding the rejection have been considered but they are not persuasive. 

Applicant's remarks:
	(1) Lemelson does not teach or suggest “determine, based at least in part on the change in temperature satisfying a threshold, an adjustment to a risk score associated with the premises, wherein the risk score is indicative of a risk of occurrence of a future event” as recited in amended claim 1. Remarks, filed 31 March 2021, pages 6-7.

Examiner’s response:
E.g. 0010: if it is known that certain usage patterns relating to home security systems (e.g., arming a system with at least a threshold frequency, arming a system at particular times of day, etc.) statistically correlate to a lower risk of in-home losses, then data generated by a home security device in the policy holder's home may be analyzed to determine whether any of those usage patterns exist. If the in-home data is determined to correspond to a behavior or condition known to lower the risk of loss, the policy holder's insurance premium may be lowered accordingly; 0019: insurance rating server 70 may be configured to analyze the in-home data stored in memory 72 using one or more of these correlation models in order to determine a risk rating, or a parameter corresponding to a risk rating (e.g., a change in an insurance premium). As an example in which a relatively simple correlation model is used, the insurance rating server 70 may compare the number of hours that the alarm 54 has been armed in a given month (as determined based on the in-home data received from processor 52) with one or more ranges of hours identified by the correlation data (e.g., 0-100 hours, 101-200 hours, etc.), and determine a risk indicator that the correlation data indicates as being associated with the range that matches the in-home data. To this end, the memory 74 may include a relational database, with each hour range corresponding to an indicator of a loss likelihood, for example. The insurance rating server 70 may then determine an insurance premium adjustment that corresponds to the identified risk indicator, such as a discount (5%, 10%, etc.) if a "low" risk has been identified. Alternatively, the insurance rating server 70 may determine a different benefit, such as an offer of a home security or home automation product, in order to reward the low-risk behavior of the policy holder without wherein the risk score is indicative of a risk of occurrence of a future event [E.g. 0030-0033, 0043, 0050, 0063; a higher risk score is indicative of a loss “risk” that could potentially happen in the future, E.g. a  garage door that is more frequently left open correspond to a higher risk of a loss that can happen in the future]; and output information associated with the risk score [E.g. 0010, 0019, 0026-0033, 0018, 0036].
Weeks fails to expressly disclose that the data received is indicative of a change of temperature associated with the premises and determining based at lease on part on the change in temperature satisfying a threshold an adjustment to a risk score associated with the premises.
Lemelson is relied on to show that it was well known in the art of preemies monitoring to receive data that is indicative of a change of temperature associated with a premises and determining based at lease on part on the change in temperature satisfying a threshold an adjustment to a risk score associated with the premises [E.g. 0121-0122, 0089, 0097-0098, 0019, abstract].
It would have been obvious to one of ordinary skill in the art of sending information before the effective filling date of the claimed invention to modify Weekes with the teaching of Lemelson in order to enable the system to also monitor any abnormality associated with the temperature of the premises so that an alert can be provided timely when needed to interested parties and thereby improve the overall safety of the users of the premises.
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689